Title: Petition of Robert Poage and Others, May 1781
From: Poage, Robert,et al.
To: Virginia Assembly


        
          To the Honourable the General Assembly of the Commonwealth of Virginia
        
        The Memorial of a Number of faithful Citizens humbly represents, That your Memorialists have from Sentiment, as well as a  regard to the Authority of our Country, cordially espoused the common Cause of America. We have invariably endeavoured to cultivate unanimity, Fortitude and Perseverance amongst our fellow Subjects, and joined our most fervent prayers with our Endeavours that the Measures adopted by Legislation may render the War in which we are engaged successful. But after seriously contemplating the manner in which this War has been lately prosecuted by our Enemies in contrast with the Manner in which they are resisted by us, we begin to be greatly alarmed at what may be the Event. By the repeated and extensive Incursions which the Enemy have lately made into our Country, it appears that they are rather attempting to conquer by Famine than by the Sword. We have reason gratefully to acknowledge that Divine Providence has repeatedly interfered on our behalf, and may boast of many singular Instances of the Conduct and Bravery of our Troops, both regular and Militia; but Experience now fully evinces, that our Regulars have not been enlisted in sufficient Numbers and in general not for a sufficient length of Time, to afford a rational Prospect of final Victory. By this Means tho’tful Men are deterred from entering into the Service. Knowing that a large Army only promises a speedy and honourable Peace, the Enemy are encouraged to persevere and almost assured of Success, and our General Officers, who must know that such Measures are like to prove abortive, are under the strongest Temptations to make their Peace with the Enemy by Treachery, and thus by a sudden Revolution bring us into a State of unconditional Subjection.
        To supply this Defect, the Militia has been considered as the natural Strength of a Nation, the cheapest and surest Defence, on whose protection we are ultimately to depend; and accordingly great pains hath been taken to arrange and Discipline the Militia. But after frequent Experiments it evidently appears, that in a Country of such vast extent, where the Enemy have the Dominion of the Seas, these cannot answer our Expectations and ought not to be our main Dependance; but should only be considered as an useful Supplement to our Armies in Cases of Emergency. Not to mention the want of Arms and the other Furniture of War, which is an accidental Defect, it is impossible that an Army chiefly composed of troops without Experience should meet an Army of Veterans upon equal Terms. Or if the Militia really did answer all the Ends of an Army, other Objections of great Weight cannot be removed. The long and rapid Marches, the Duties and Manner of living in a Camp, to which the Militia are little practized, is exceedingly injurious  to their Health; so that not a few after performing a Tour perhaps without effecting any thing of Consequence, either die of sickness, or return home with irreparable loss of Constitution. And if the Militia are repeatedly draughted in large numbers especially in Seed Time and Harvest, Multitudes of their Families will be deprived of the Means of Subsistance, the Price of Commodities will rise in rapid Progression, and our Currency depreciate in Proportion; so that in a short time we shall be destitute of the Sinews of War, and the Provisions of a Camp, as well as a regular Army; and if we may judge by what we frequently hear in common Conversation, nothing is so likely to break the Spirit of the Body of the People, and dispose them tamely to submit to the British Yoke. We beg leave to subjoin to the Deficiencies which we think it our Duty thus freely to represent, that we believe in God as the Disposer of all human Events; and we are as firmly persuaded that the prevalence of Vice in our Camps, and too generally amongst all Ranks of People, has justly provoked the heavenly Majesty to correct us by continuing the War; and we have reason to fear that without Reformation the Scourge will be continued untill we are absolutely subjected to our Enemies. We are well informed of the excellent Rules of War, and the Laws which have been established for the suppression of Prophanity and other prevailing Iniquities; but there is great reason to lament that these are not generally observed, nor their penalties inflicted. And this is a principal Reason why so many Parents of good Principles, do not encourage their Sons to take up Arms in Defense of Liberty, being in Doubt which is the greatest Evil, Slavery or the loss of Morals.
        Therefore, that the Evils which we fear may be prevented, to remove in some Measure those which we feel, and to obtain the object of our most zealous Wishes, we would with the greatest Deference submit the following Plan to the Consideration of our Legislature, Viz.
        That our United States be divided into Districts, having a joint regard to the Equality of Property and the Number of Militia in each District. Suppose the Number of Districts to be Fifty Thousand, and supposing the Number of Militia in each District to be six, who with the Addition of Invalids, Superanuated and other exempted Persons will make about Ten. That each District furnish one Soldier in Perpetua, and supply him with Sufficient Arms and Clothes, when, and as often, as the Executive of the State to which he belongs, or the General Congress shall direct, and that every six Districts furnish one Tent. That when there is not a Call for so  large a Number in the Field, they shall serve in Rotation during one Year or one Campaign, and the Surplus be left to follow their proper Callings at Home, during which time their pay as Soldiers shall be suspended, except that they shall be obliged to attend their Officers three days in every quarter of a Year, to be properly disciplined; for which Time they shall have Wages and Provisions; and they shall constantly hold themselves in readiness to take the Field when required. If the Soldier has a Family, they shall be taken Care of and provided for by the District, agreeable to some general Regulation; for all which Expences they shall have Credit in the payment of their Taxes. And one of the District shall be chosen Annually, who shall have Authority to execute this plan, as far as it relates to his District. That the Soldier be exempted from personal Taxation and £  of his Estate, agreeable to the Valuation of the Assessors. If he be an unmarried person, and it appears that he hath a Parent or Parents which are supported by him, they and their Family with their Estate shall be provided for and have the same Privileges as if they belonged to him, and the Expences defrayed the same way. That a Soldier thus enlisted shall not be compelled to serve more than seven Years; and if he shall die, or be otherwise disqualified for Duty, before his Term expires the District shall procure another to serve out the Term. These Soldiers shall be formed into Battalions and Brigades as usual, allotting a proper Proportion for light Infantry and Dragoons, and all Care taken to allot these Brigades to the Northern, Southern, Eastern and Western Service, as may be most contiguous to their places of Residence; and if this should be regarded, we presume it will be judged expedient, that the two Brigades most contiguous to our Western Frontiers, be chiefly armed with Rifles. That the Troops now in Continental or State Service be continued on the present Establishment, as if this plan had not taken place, Except that they be allowed more adequate Wages; And that the Soldiers to be enlisted in Consequence thereof have the same or equal Advantages with them. That the Militia also stand enroled and be subject to the same Regulations as if this plan had not taken Place, except that they shall not be obliged to attend more than one General and Two Petet Musters in the Year: nor shall they in common Cases be called into actual Service, unless to resist an Invasion or quell an Insurrection in their own County or Counties adjacent. And in no Cases shall they be detained any longer than regular Forces can be marched to their relief. That one Chaplain of Exemplary Piety and good moral Deportment be appointed to each  Brigade, who shall rank with a Lieutenant Colonel, be obliged constantly to attend his Brigade when they are in the Camp or in the Field, and also he shall be bound by the most sacred Obligations to discharge the Duties of his Function, and be fully impowered and bound by Law to have the Acts for restraining Vice in the Army punctually executed. The Chaplain to be chosen by the Major Voice of the Brigade, Officers and Soldiers. That all in Office, civil and military, be also bound by Law and by their Oath of Office to suppress Vice, by their own Example and by legal Process, and that they be also bound to maintain and support the Rights of Conscience, and the several religious Denominations, that are Friends to the Freedom of America. That Days of publick Fasting and Thanksgiving be appointed from Time to Time, as the Case may require; and that on these Occasions all our fellow Subjects be exhorted and Charged to cultivate good Morals and a friendly and Christian Intercourse, without regarding religious Distinctions.
        We would now only farther trouble our Honourable Legislature to Assure them that these Sentiments might easily have been recommended to your Consideration by the Names of Multitudes, had we not apprehended that popular Petitions in the Case would be inexpedient, and been fully persuaded that you will be more attentive to the Sentiments than the Names or Rank of the Subscribers. We wish to suggest a plan that when corrected and amended, shall obtain your approbation, that of the General Congress, and all the United States of America, be generally adopted by them, and bring a War that has been too long protracted to a speedy and happy Conclusion, which is the Prayer of
        
          Robert Poage
          Caleb Wallace
          David Rice
          William Read
          John W. Holte
          Joshua Early
         
      